Cuyahoga App. No. 79827. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Cuyahoga County. It appearing to the court that the appellees herein also filed a copy of the court of appeals’ order, certifying a conflict with this court, which was assigned case No. 2002-1675,
IT IS ORDERED by the court, sua sponte, that the copy of the court of appeals’ order certifying a conflict filed in ease No. 2002-1675 is deemed filed in this case as a second copy of the court of appeals’ order certifying a conflict.
IT IS FURTHER ORDERED that appellants herein shall proceed as appellants/cross-appellees and appellees herein shall proceed as appellees/cross-appellants.